JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed January 29, 2015 be affirmed. To the extent appellant alleged tort and medical malpractice claims against Magda Trujillo and the Roxbury Comprehensive Community Health Center for giving her a “toxic liquid” to drink, the district court correctly dismissed this claim as barred by the applicable statute of limitations. Moreover, the district court did not abuse its discretion in dismissing the remainder of the complaint for failure to provide “a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.R.Civ.P. 8(a)(2); see Atherton v. D.C. Office of Mayor, 567 F.3d 672, 681 (D.C.Cir.2009) (“complaint must give the defendants notice of the claims and the grounds upon which they rest”).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.